Mr. Justice Holdom delivered the opinion of the court. Abstract of the Decision. 1. Gaming, § 43*—when evidence sufficient to sustain finding that plaintiff loaned money to defendant to pay gaming debts. In an action for money loaned to a gambler to pay gaming debts, where two witnesses corroborated plaintiff’s account of the transaction and defendant’s testimony was not supported by any other witness, held that the issues were properly found for the plaintiff. 2. Gaming, § 19*—when person loaning money to gambler to pay gaming debts may recover amount of loan. Where one person loans another a sum of money after the playing of a poker game is concluded, for the purpose of paying the persons who had won from the latter in such game, but does not participate in the game, he may recover such money in an action therefor, and it is immaterial that the lender may have knowledge of the purpose for which the money is borrowed, and that it is to be disbursed to pay gaming debts. 3. Gaming, § 19*—when gaming statute may not be invoked as defense to action for money loaned to gambler. Rev. St., ch. 38, sec. 31 (J. & A. Ü 3734), cannot be invoked as a complete defense in an action to recover money loaned to pay gambling debts, unless plaintiff has received some part of the money loaned back again as money that he had won from defendant in the gambling transaction. 4. Contbacts, § 125*—when obligation indirectly connected with illegal transaction enforceable. An obligation will be enforced, though indirectly connected with an illegal transaction, if it is supported by an independent consideration so that the plaintiff does not require the aid of the illegal transaction to make out his case.